Citation Nr: 0820668	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-28 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
October 1946.  The veteran was aboard the USS Los Angeles 
from May 25 to July 9, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, bilateral 
sensorineural hearing loss was incurred in-service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and history of the cruiser the USS Los Angeles.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the injury was 
incurred in service.  38 C.F.R.   § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability that is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board observes 
that the veteran currently has bilateral hearing loss 
constituting a disability as defined by 38 C.F.R. § 3.385.  
The issue remaining is whether that hearing loss is connected 
to his military service.  

The veteran's service treatment records at entrance and 
separation indicate normal hearing.  At an October 1946 
separation he scored perfectly on the coin click, whispered 
voice, spoken voice, and watch tests.  

Post service there are no medical records indicating any 
treatment, diagnosis, or complaint of hearing loss at any 
time during or since his military service until 59 years 
after separation.  

An October 2005 private audiological report from Dana Fiske, 
AuD., notes the veteran "was of the opinion that his hearing 
loss was due to his "one-year" exposure to naval gunfire 
when he did not have the benefit of ear protection."  The 
statement represents a mere recitation of the veteran's 
belief and cannot be used as medical evidence of service 
connection.  As such, the private audiological report is not 
probative in linking the veteran's present bilateral hearing 
loss with service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

In March 2006, the veteran underwent a VA audiological exam.  
The veteran was examined, the claims folder was reviewed, and 
the examiner diagnosed the appellant with a bilateral 
sensorineural hearing loss.  The examiner opined that the 
veteran's hearing loss is "most likely related to military 
noise exposure."  In reaching that decision the examiner 
acknowledged the veteran's report that he worked in the 
vicinity of the ship's guns when they were fired.  The 
examiner also acknowledged the veteran's report that he 
worked post service for 43 years in a paper mill, and that he 
was a champion target shooter.  Hence, the examiner 
considered the veteran's entire auditory history before 
concluding that there was a relationship between his current 
hearing loss and service.  There is no competent evidence to 
the contrary.  Accordingly, while a lay person may disagree 
with the VA examiner's conclusion, the Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 
238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, service 
connection for a bilateral sensorineural hearing loss is 
granted. 

In reaching this conclusion the Board acknowledges that the 
appellant did not serve in combat.  Yet, he has never made 
such an assertion.  Further, the Board acknowledges that the 
Los Angeles' ship history does not specifically list its 
participation in a gunnery exercise during the veteran's very 
short tour of duty on board that vessel.  Yet, the 
appellant's statement that the ship's guns were fired during 
his tour is not inherently incredible.  Indeed, to maintain 
unit readiness it seems quite plausible that the ship's guns 
were fired.   Moreover, the ship's history notes its support 
of Nationalist Chinese troops who, the undersigned notes, 
were involved in a civil war with Chinese Communist forces in 
1946.  While the Los Angeles is not shown to have fired its 
guns in support of the Nationalist Chinese, maintaining unit 
readiness would suggest that the guns were fired at times, 
albeit not against an enemy force.  Hence, the veteran's 
claim that the ship's guns were fired during his tour of duty 
is credible.

The benefit sought on appeal is granted.

The above decision constitutes a complete grant of the 
benefit sought.  Therefore, a discussion of the Veterans 
Claims Assistance Act of 2000 and VA's compliance or lack of 
compliance with the Act is unnecessary.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


